Citation Nr: 0105938	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-06 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for headaches.

2.  Entitlement to service connection for chronic headaches 
as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue as 
a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for chronic body aches 
as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for a vaginal disorder.

6.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD), 
prior to June 29, 1998.


7.  Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD, from June 29, 1998.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from June 
1981 to May 1986.  She had active duty as a member of the 
U.S. Army National Guard from November 1990 to June 1991, and 
from October 1991 to November 1991.  She served in the 
Southwest Asia theater of operations from January 20, 1991, 
to May 21, 1991.

This appeal arises from a June 1992 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) which denied 
service connection for a vaginal disorder.  The notice of 
disagreement was received in June 1992.  The statement of the 
case was issued in July 1992.  The veteran's substantive 
appeal was received in October 1992.


This appeal also stems from an October 1997 rating action of 
the Buffalo, New York, RO which determined the veteran had 
failed to submit new and material evidence to reopen a claim 
for service connection for headaches, and which denied 
service connection for chronic fatigue and chronic body aches 
as manifestations of an undiagnosed illness.  The RO also 
assigned a 10 percent disability evaluation for PTSD, after 
granting service connection for the same.  The notice of 
disagreement was received in December 1997.  The statement of 
the case was issued in February 1998.  The veteran's 
substantive appeal was received in April 1998.  During the 
course of the appeal, the RO granted an increased rating, to 
70 percent, for PTSD, effective from June 29, 1998.  The 
veteran did not withdraw her appeal.

The Board notes that the veteran's request to reopen the 
claim for service connection for headaches encompassed an 
argument that her chronic headaches were are a result of an 
undiagnosed illness.  In this regard, the RO did apply the 
proper regulatory provisions pertaining to claims arising 
from undiagnosed illnesses (38 C.F.R. § 3.317) in 
adjudicating the veteran's request to reopen her claim.  
However, the U.S. Court of Appeals for Veterans Claims has 
held that, when a regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for such entitlement, an applicant's claim of 
entitlement under such regulation is separate and distinct 
from a claim previously and finally denied.  Spencer v. 
Brown, 4 Vet.App. 283 (1993).  This component of the 
veteran's claim has therefore been considered on a de novo 
basis.

In addition, for reasons set out below, the issue of service 
connection for a vaginal disorder is discussed in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  In June 1992, the RO denied service connection for 
headaches on a direct incurrence basis, due in part to a 
finding that the headaches which were experienced by the 
veteran in service were acute and transitory and unrelated to 
any headaches that were experienced by the veteran at the 
time of her claim.  


2.  The veteran did not appeal the RO's June 1992 
determination, and it thereby became final.

3.  The additional evidence submitted in connection with the 
current request to reopen the claim for service connection 
for headaches, to the extent that it is new, is not so 
significant that it must be considered in order to fairly 
decide the claim.

4.  There is an approximate balance of positive and negative 
evidence as to whether, for the period prior to June 29, 
1998, the veteran's service-connected PTSD resulted in 
severe, and no greater, social and industrial impairment, 
according to regulations in effect prior to November 7, 1996.

5.  For the period prior to June 29, 1998, the veteran did 
not routinely display symptoms such as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

6.  For the period commencing on June 29, 1998, the veteran's 
service-connected PTSD has resulted in a demonstrable 
inability to obtain or retain employment.


CONCLUSIONS OF LAW

1.  The June 1992 rating decision which denied service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  Evidence received since the June 1992 RO decision is not 
new and material, and the claim for service connection for 
headaches is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)); 38 
C.F.R. § 3.156(a) (2000).

3.  Resolving reasonable doubt in favor of the veteran, the 
criteria for a 70 percent rating for PTSD have been met for 
the period prior to June 29, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.321 and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(as in effect prior and subsequent to Nov. 7, 1996).

4.  A schedular evaluation of 100 percent for PTSD is 
warranted for the period on and after June 29, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2097-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10 (2000), and 4.129, 4.130, 
Diagnostic Code 9411 (as in effect prior to Nov. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

For the first portion of her active military service, the 
veteran's enlistment and separation examinations indicated 
that her neurological system and musculoskeletal system were 
normal.  A review of her service medical records from that 
period fails to show any reports of complaints, treatment, or 
diagnosis of fatigue, headaches, or body aches.  

As part of claims for service connection and increased 
evaluations which are not currently on appeal, medical 
records from J. M. Shea, M.D.; the White River Junction VA 
Medical Center (VAMC); and the Manchester VAMC, dated between 
August 1986 and December 1989, were associated with the 
claims folder.  Those records also contain no findings 
referable to chronic fatigue, generalized body aches, and/or 
headaches.  

In June 1991, the veteran filed a claim for service 
connection for multiple disabilities, including headaches.  
Copies of her service medical records from her second period 
of active military service were received at that time.  Those 
records show that the veteran was seen in March 1991 for 
complaints of dizziness and headaches.  She indicated that 
she had been experiencing her headaches for the past six or 
seven days.  The assessment at that time was tension 
headaches.  Similarly, the veteran gave a history of frequent 
or severe headaches at the time of her discharge examination.  
She also gave a history of swollen or painful joints.  Her 
service discharge examination contained no findings with 
regard to her neurological system.  

The veteran was afforded a VA medical examination in October 
1991.  She gave a history of headaches and stated that, at 
the present time, her headaches occurred only occasionally.  
She indicated that her headaches were not a major problem.  
Clinical evaluation of her neurological system was normal.  
With the exception of complaints of left knee and low back 
pain, her muscoloskeletal system was normal.  The diagnosis, 
in pertinent part, was history of headaches.  

The veteran again underwent a VA general medical examination 
in March 1992.  Her head, face, and neck were normal.  All 
reflexes were normal.  There were no abnormal reflexes.  The 
veteran was noted to be capable and physically able to take 
care of her own financial affairs.  

By rating action dated in June 1992, the veteran was denied 
service connection for headaches.  The RO determined there 
was no evidence that she had suffered any type of head trauma 
in service.  The RO further determined that the veteran had 
been treated on an acute and transitory basis for headaches 
while on active duty.  In this regard, it was noted that 
there were no complaints of headaches elicited at the time of 
her VA examination.  The veteran was given notice of this 
decision by letter dated in June 1992.  

In October 1992, the veteran filed a claim of service 
connection for PTSD.  

Medical records from the While River Junction VAMC, dated 
from July 1991 to September 1992, were associated with the 
claims folder.  Those records show that the veteran received 
treatment primarily for, but not limited to, low back and 
bilateral knee pain.  In October 1991, the veteran was 
evaluated for her history of childhood anemia.  She also 
discussed her history of chronic knee pain, a back injury, 
and chronic fatigue.  She stated that she had been 
experiencing fatigue and decreased energy for the past two to 
three years.  She indicated that she had been evaluated at a 
sleep clinic in November 1990.  The results of that 
examination were not of record.  

A July 1992 discharge summary from the Brookside Hospital 
shows that the veteran was admitted due to suicidal ideation.  
She stated that she had been feeling depressed since her 
return from the Middle East during Operation Desert Storm.  
She stated that she experienced flashbacks and nightmares.  
She denied having any dissociative episodes.  Psychological 
testing revealed major depression, PTSD, alcohol dependence, 
and polysubstance abuse, in partial remission.  At the time 
of admission, her Global Assessment of Functioning (GAF) 
score was assigned as 34.  Upon discharge, the veteran 
displayed a full range of appropriate affect.  She denied 
neurovegetative symptoms and denied symptoms of dissociative 
episodes.  She denied suicidal or homicidal ideation, intent, 
or plan.  The final diagnoses were, in pertinent part, PTSD 
and mixed substance abuse in remission.  Her GAF at discharge 
was assigned as 65.  

In August 1993, the veteran was afforded a VA social survey.  
She stated that she had anticipated going to war when she was 
activated, but that, when she arrived in Saudi Arabia, she 
began feeling ashamed.  She said that she felt like she was a 
fifth class citizen and that she was stereotyped because she 
was a female.  She said no females were treated equally in 
service.  She reported having a lot of anger which she kept 
inside.  She said she wanted to kill people, that the 
Government had given her a chance to do such, but that she 
was treated unfairly.  She said she forgot all about her 
family and her husband.  She regretted that she did not have 
a chance to kill anyone.  She reported becoming very 
withdrawn.  She stated she would take dangerous missions 
because she wanted to be hurt.  She described her in-service 
stressors in great detail.  


The veteran indicated that she had experienced tremendous 
difficulties adjusting to civilian life since her return from 
Saudi Arabia.  She said she was still married, but it was 
difficult to feel close to her husband and daughter.  She 
felt withdrawn from all her friends and family, and noted 
that she had started to use alcohol and prescription drugs.  
She said she could not communicate with her husband.  The 
veteran indicated that she avoided many activities, and did 
not participate in the parades that welcomed home the Desert 
Storm veterans.  In the past year and a half, the veteran 
indicated that she had had approximately 16 jobs.  Noting 
that she had held one job for approximately a year, the 
veteran stated that she took a lot of sick time.  She 
reported that she always seemed to get along with co-workers 
and supervisors.  She denied currently working, and stated 
that she had not worked since February 1993.  She said she 
had gone back to school and graduated a month and a half ago 
with a degree in psychology.  She reported that she did not 
want to work and had no motivation.  She endorsed the 
symptoms of frequent depression, recall of wartime 
experiences, frequent nightmares, and a loss of all interest 
in previously enjoyable activities.  She said she isolated 
herself and preferred to watch television, alone, most of the 
day.  She said she woke up three to four times each night, 
and felt that she was on guard and could never relax. The 
diagnostic impression was severe PTSD.  The examiner added a 
comment that it was clear the veteran's PTSD symptoms were 
definitely related to her military service, and noted that 
the veteran had enormous difficulties adjusting to life after 
the service.  

In September 1993, the veteran was afforded a VA PTSD 
examination.  She gave a history of being treated in multiple 
outpatient and inpatient programs for alcohol, drugs, and 
PTSD.  She said she had worked on and off for the past two 
years.  She also indicated that she had been going to school 
and that she had recently graduated from college, receiving a 
Bachelor's Degree in Psychology.  The veteran stated that she 
was depressed, and that she had no motivation.  She stated 
her depression had grown increasingly worse over time.  She 
denied any hallucinations, delusions, or suicidal or 
homicidal ideation.  She talked in very vague tones.  She 
denied current use of alcohol or drugs.  


On objective evaluation, the veteran was cooperative, but 
somewhat reluctant in getting out information.  There were no 
signs of hopelessness or helplessness.  There were no 
hallucinations or delusions.  Her mood was at times 
indifferent and at times depressed, with appropriate affect.  
There was no suicidal or homicidal ideation.  Her insight and 
judgment were fair.  The assessment, in pertinent part, was 
dysthymic disorder.  The examiner stated that he did not know 
whether the veteran had enough symptoms to come up with a 
diagnosis of PTSD.  

Service connection for PTSD was denied in January 1995.  

In May 1996, the veteran was afforded a personal hearing 
before a Hearing Officer at the RO, for the purpose of 
determining whether new and material evidence had been 
submitted to reopen the claim of service connection for PTSD.  
She described her in-service stressors in great detail.  
Since her return from Saudi Arabia, she stated that she had 
been on an emotional roller coaster.  She said she had been 
unable to reconnect emotionally with either her husband or 
her daughter.  In this regard, the veteran's husband 
testified that she had been a very spontaneous and active 
person prior to her service in the Gulf War.  He indicated 
that she currently experienced symptoms of nightmares and an 
inability to work with others.  He also believed that the 
veteran's PTSD had had a negative impact on her relationship 
with him, as well as with their daughter.  

The veteran's husband also submitted a personal statement in 
further support of her claim.  Of note, he indicated that the 
veteran currently experienced constant headaches, overall 
body aches, short- and long-term memory loss, chronic 
fatigue, major mood swings, nightmares, and a sensitivity to 
loud noises.  He stated that the veteran hated to work with 
others and always avoided interacting with people.  He said 
that the veteran would not go out socially, and had no 
friends other than family members.  Since her return from 
Saudi Arabia, he observed that the veteran had been unable to 
hold a job.  He described their relationship as 
dysfunctional.  He also noted that the veteran continued to 
have suicidal thoughts.  


In a letter from a VA Vet Center dated in May 1996, the 
veteran was noted to have been receiving counseling since 
August 1993.  She was observed to have a diagnosis of PTSD.  
Her war-related stressors were listed to include two 
incidences of sexual assault and/or sexual harassment, 
exposure to enemy fire, and exceptional exposure to dangerous 
situations.  The veteran was stated to have flashbacks of her 
Gulf War experiences, and dissociative episodes from several 
minutes to several hours each day.  She experienced intrusive 
recollections of the war itself and specific traumatic 
incidences five to six times per day, nightmares every night, 
insomnia, and intense distress at reminders of her 
experiences in the Gulf region.  Due to the challenge of 
managing her PTSD symptoms, coupled with the periods of 
significant depression, the veteran was found to have only a 
marginal ability to perform housekeeping and childcare 
functions during the day.  

The veteran's treating counselor indicated that the veteran 
had no significant attachment to anyone except her daughter.  
While she maintained perfunctory relationships with her 
family, the veteran was essentially estranged from them.  She 
had a few friends from the her National Guard unit, with whom 
there was occasional telephone contact, and no friends in the 
western New York area.  Her affect was profoundly 
constricted.  The veteran could sometimes identify loving 
feelings for her daughter, but was otherwise numb or angry 
all the time.  Suicidal ideation was noted to be a daily 
occurrence.  Intrusive recollections, anger, and a tendency 
to disassociate made concentration difficult.  Judgment and 
thinking were normally satisfactory except in situations of 
interpersonal conflict.

The counselor said PTSD symptomatology impaired the veteran's 
occupational function in varying ways.  Solitary work with 
minimal interpersonal contact was impaired by her sleep 
problems and intrusive recollections.  Any work exposing her 
to interpersonal conflict increased the incidences of 
dissociative episodes, angry outbursts, concentration 
problems, and inability to work cooperatively.  The 
experiencing of PTSD symptoms was said to decrease the 
veteran's ability to perform effectively until she could 
retain control of the symptomatic response.  Her level of 
functioning outside a work setting was even more impaired by 
symptoms, and the examiner considered the veteran to be 
functioning at a less than satisfactory level socially.  In 
sum, the counselor stated that the veteran's overall level of 
functioning was severely diminished as a direct consequence 
of her service in the Persian Gulf.  

Medical records from the Buffalo VAMC, dated March 1993 to 
January 1996, were associated with the claims folder.  In 
December 1994, the veteran was seen for complaints of daily 
headaches and constant joint pain.  She stated that the joint 
pain affected all of her joints.  She endorsed insomnia.  On 
physical examination, there was no swelling, joint 
tenderness, or muscle tenderness.  Cranial nerves II through 
XII were intact.  Motor examination was normal.  Sensory 
examination was intact.  Reflexes were diminished, 
bilaterally.  The assessment was mixed tension and migraine 
headaches, and arthralgia, etiology unknown.  

In January 1995, the veteran was again seen for complaints of 
headaches.  She said she continued to experience constant 
headaches.  She said the headaches were more generalized.  
She denied nausea and vomiting.  She indicated that she 
experienced joint pains.  After a physical examination, the 
diagnosis was headache -- mixed tension migraine headache, 
"rule out" sinusitis.  A treatment note dated in July 1995 
also indicated that the veteran continued to complain of 
chronic headaches.  Complaints related to chronic fatigue 
were also elicited at that time.  The impression was 
headaches, etiology unknown.  The examiner indicated, 
however, that the headaches were probably mixed tension and 
migraine.  

An electroencephalogram (EEG) was performed in January 1994 
due to the veteran's complaints of headaches.  The EEG was 
reported to be normal for a patient of the veteran's age, 
without focal or generalized abnormalities.  No definite 
elliptiform discharges were seen; however, sleep could not be 
achieved.  

In March 1994, the veteran was seen for complaints of a right 
twitching eye for the past six months, and periodic headaches 
for the past three years.  She stated that she had been 
experiencing "migraine" headaches lately.  She stated that 
she occasionally had frontal headaches in the occipital area.  
She also endorsed migraine headaches.  Her headaches, at the 
time of the examination, were band-like and mild to moderate 
in severity.  The assessment was mixed headache pattern, 
migraine and tension-type headaches.  She was also noted to 
have diagnoses of PTSD and depression.  

In September 1994, the veteran was evaluated by the mental 
health clinic.  She was guardedly cooperative.  Her speech 
was normal, relative, coherent, and goal-directed.  There was 
no evidence of thought disorder.  Her mood was depressed and 
her affect appropriate.  Her intelligence was judged as good.  
She expressed feelings of hopelessness and helplessness, but 
denied suicidal intent or plan.  The veteran also indicated 
that she had been experiencing chronic headaches for the past 
three weeks, and that she had had a history of headaches 
since her service in the Gulf War.  The impression was mixed 
migraine and tension headaches, depression not otherwise 
specified, and elements of PTSD.  

The veteran was seen in October 1995, for continued 
complaints of headaches.  At that time, the headaches were 
described as generalized with a constant dullness feature.  
The headaches were noted to be severe on occasion.  The 
headaches were also noted to be periodically associated with 
nausea and vomiting.  The impression was migraine/tension 
headaches.  

In May 1996, the veteran was seen for complaints of 
depression and suicidal thoughts.  She indicated that her 
husband was having a difficult time and could not cope with 
her irritability and depression.  The examiner described the 
veteran as having severe symptoms of PTSD.  It was noted that 
it was very obvious that the veteran was depressed.  

The veteran's reopened claim for service connection for PTSD 
was again denied in November 1996.  

In February 1997, the veteran was afforded a VA mental 
disorders examination.  She was oriented to time, place, and 
person.  She denied any delusions or hallucinations.  She 
claimed to have nightmares and flashbacks.  She claimed to be 
depressed most of the time.  She denied any suicidal or 
homicidal ideation.  She complained a lot about the way she 
had been treated by fellow service members and how she had 
not been helped in any way.  Her insight and judgment were 
deemed to be fair.  Her affect was appropriate.  Her mood 
seemed to be depressed.  The diagnoses were mild to moderate 
PTSD, and chronic alcohol abuse.  Her GAF was assessed to be 
around 65. 

The veteran was also afforded a VA general medical 
examination in February 1997.  Her chief complaints pertained 
to chronic fatigue, headaches, and joint and muscle aches and 
pains.  She appeared well developed and well nourished.  She 
was afebrile.  Carriage, posture, and gait were normal.  Skin 
examination revealed no abnormalities.  The veteran's head, 
face, and neck were within normal limits.  Her neurological 
system was grossly within normal limits.  The veteran 
complained of pain in both her knees, both her hips, and both 
her elbows.  Clinically, both hip joints revealed no 
tenderness and had a normal range of motion.  The veteran's 
elbows showed no deformities and no obvious tenderness.  The 
diagnoses were chronic anemia, depression, and history of 
PTSD, tension headaches, and history of chronic sinus 
problems.  

In a letter dated in January 1997, the RO informed the 
veteran of the medical and non-medical evidence that she 
could submit to support her claim for multiple disabilities 
due to undiagnosed illness.  The veteran did not respond to 
that inquiry.  

By rating action dated in October 1997, service connection 
for PTSD was granted.  An evaluation of 10 percent was made 
effective from October 1992.  Noting that the criteria for 
evaluating mental disorders had been revised in November 
1996, the RO determined that there was no evidence to support 
a higher disability evaluation for PTSD, under either the old 
or new rating criteria.  The RO also denied service 
connection for chronic fatigue and body aches.  The RO 
indicated that it had considered application of 38 C.F.R. 
§ 3.317.  Further, the RO found that the veteran had failed 
to submit new and material evidence adequate to reopen the 
claim of service connection for headaches.  In so doing, the 
RO considered whether service connection for chronic 
headaches was warranted under 38 C.F.R. § 3.317.

In June 1998, the veteran was afforded a VA PTSD examination.  
She appeared as a thin-framed female who appeared her stated 
age.  Her eye contact was adequate.  She was appropriately 
dressed for the interview.  She had fair grooming.  She was 
cooperative with the examiner.  The veteran was alert and 
oriented to person, place, and time.  She showed no obvious 
motor retardation or agitation.  Her speech was spontaneous 
and appropriate in volume.  Her mood was described as 
depressed, and she felt hopeless to a large degree.  Her 
affect was depressed, although she was not careful throughout 
the interview, but her range of affect was quite constricted.  
Her thought content focused on past traumatic events.  Her 
thought processes were coherent.  The veteran did not appear 
to be responding to any internal stimuli.  Her intellect 
appeared to be perhaps at average level.  Her insight as to 
her illness appeared to be fair, and her judgment appeared to 
be fair at best.  

The diagnosis was severe chronic PTSD.  A GAF of 45 was 
assigned.  The examiner concluded that the veteran had 
manifested major occupational and social difficulty since 
returning from the Persian Gulf War, and that her problems 
with suicidal thoughts began while she was there, according 
to her own accounts.  The examiner said that it appeared that 
the veteran would need long-term psychiatric attention, 
because she had responded effectively to a combination of 
psychotropic and psychotherapeutic psychiatric treatments.

Medical records from the Buffalo VAMC and the Manchester 
VAMC, dated from January 1991 to April 1998, were associated 
with the claims folder.  Those records reflect that the 
veteran received evaluations and treatment for, but not 
limited to, substance abuse, depression, PTSD, and a left 
knee disability.  In April 1992, the veteran was examined due 
to her history of being suicidal as well as having a history 
of alcohol and drug abuse.  She complained of insomnia, loss 
of energy and interest, hopelessness and helplessness, 
psychomotor retardation, and suicidal ideation.  Her speech 
was slow and clear.  Her mood was severely depressed, with 
anxiety.  Her affect was blunted.  Her thoughts were noted to 
be without psychosis.  She was oriented in all three spheres.  
Her memory was grossly intact.  The clinical assessment was 
major depression and alcohol abuse.  

The veteran was seen in April 1993 for complaints of anger 
and having feelings of being overwhelmed.  She said it had 
been worse for the past few weeks.  She said she had suicidal 
ideation when she was angry.  The diagnosis was "rule out" 
major depression and "rule out" PTSD.  Her GAF score was 
50.  

In June 1993, the veteran was afforded a Persian Gulf 
registry examination.  She complained of sinus congestion, 
polyarthralgia, memory loss, mood swings, lack of ambition 
and motivation.  She stated that her health had been good 
prior to her deployment to the Persian Gulf, and that the 
aforementioned symptoms had persisted since that time.  On 
examination, her head and neurological system were noted to 
be normal.

In June 1997, the veteran was admitted to the Buffalo VAMC 
due to complaints of feeling "numb."  She stated that she 
had been feeling extremely numb and depressed for the past 
six weeks.  She stated her depression had been ongoing for 
the past six to seven years.  She indicated that she 
contemplated suicide every day.  She said she had attempted 
suicide twice over the past seven years.  She mentioned that, 
at times, her depression turned into anger.  She said the 
anger was directed towards herself for being unable to deal 
with life's many problems.  On mental status examination, the 
veteran was alert and oriented to person, place, and time.  
She was able to carry out all activities of daily living.  
She was well groomed and neat in appearance, with no motor 
abnormalities.  She was cooperative towards the interviewer 
but was somewhat distant and detached.  Her speech was soft 
and slow, but coherent.  She only spoke in response to 
questions.  Her affect was flat.  She did not smile during 
the interview.  The veteran denied any hallucinations or 
delusions, but did report recurrent flashbacks and nightmares 
pertaining to her Gulf War experiences.  She was able to 
spell "world" backwards, but could not do serial 7's, 
because she was 'bad with math."  She had problems with 
memory, both remote and recent experiences.  She was able to 
remember a set of three words after a two-minute delay.  
Regarding general knowledge, some areas appeared to be 
lacking.  She was unable to name the Vice President of the 
United States; however, she correctly identified the past 
four Presidents in order.  The diagnoses were PTSD and major 
depression.  Her GAF score at admission was assigned 50; 
however, her GAF score at discharge was 80.  

In a July 1998 letter from the Buffalo Vet Center, the 
veteran was noted to be undergoing continued treatment for 
PTSD symptoms.  She was observed to be currently on her 
second disability layoff of 1998 from her job as a welder.  
The first layoff was involuntary, at her boss's insistence, 
because her PTSD symptoms made her unsafe, in the company's 
view.  The current disability layoff was in conjunction with 
her participation in the two-week PRRP observation and 
evaluation program at the Coatesville VAMC.  After completing 
this initial phase, she was not referred onto the treatment 
program because she was deemed too suicidal to self-
administer her medications.  Her treating therapist indicated 
that he was not encouraging the veteran to return to her job 
because the predominantly male work force created continuous 
psychological and physiological arousal and intrusive 
recollections and flashbacks of the Persian Gulf on a daily 
basis.  The veteran wanted to work because of self-esteem and 
family financial reasons, but was invariably symptomatic for 
PTSD.  She was noted to report nightly sleep disturbance, and 
suicidal ideation daily.  The risk of suicide was assessed as 
having been very high on numerous occasions over the past 
year, and had never improved beyond a moderately high risk.  
Her current GAF score was 45, and was noted to have been as 
low as 38 in the past year.  Her treating therapist 
considered the veteran to be unemployable because she 
experienced intense, distressing PTSD symptoms on the job 
every day, as well as response reminders of her Persian Gulf 
War experience.  

Additional VA medical records from the Buffalo VAMC, the 
Coatesville VAMC, the Boston VAMC, and the White River 
Junction VAMC, dated from March 1993 to May 1999, were 
associated with the claims folder.  Significantly, the 
veteran was admitted to the EBTPU program at the White River 
Junction VAMC in February 1997.  She complained of joint 
aches, muscle aches, daily headaches, frequent episodes of 
dizziness and fatigue, and recurrent and severe depression.  
A physical examination was conducted at the time of the her 
admission to the program.  Her head, ears, eyes, nose, and 
throat were within normal limits.  There was no edema or 
tenderness of the extremities.  Cranial Nerves II through XII 
were intact.  On mental status examination, the veteran was 
cooperative, pleasant, and slightly anxious.  Her speech was 
of normal rate and tone.  Her mood was described as okay to 
depressed.  Her affect was constricted and anxious.  There 
was no evidence of hallucinations or delusions.  The veteran 
denied suicidal or homicidal ideation.  The assessment was 
PTSD and "rule out" Persian Gulf syndrome.  The veteran was 
released from the EBTPU program in April 1997.  Her diagnoses 
at that time were PTSD, alcohol abuse, and polysubstance 
abuse, in partial remission.  Her GAF score was assigned as 
50.  

In June 1998, the veteran was admitted to the Coatesville 
VAMC for complaints of depression, isolation, and nightly 
nightmares.  She also endorsed symptoms of depression, memory 
problems, increased startle response, anger issues, and 
emotional estrangement from significant others.  There was 
evidence of anxiety, intrusive recollections, guilt, and 
depression.  The veteran's speech was coherent and relevant.  
She answered with very few words.  She cooperated well.  Her 
mood appeared moderately depressed, with restricted affect.  
There was no evidence of audio or visual hallucinations.  
There was no evidence of delusions.  The veteran was oriented 
times three.  Her long-term and short-term memory appeared 
grossly intact.  The veteran admitted to current suicidal 
thoughts, although she had no plans.  She denied homicidal 
thoughts.  The diagnostic impression, at the time of 
admission, was chronic PTSD and "rule out" major depressive 
disorder.  The veteran was discharged approximately two weeks 
later with a diagnosis of PTSD.  Her GAF score was assigned 
as 50.  

A treatment note dated in December 1998 shows that the 
veteran was seen for multiple complaints, to include a 
concern regarding weight gain and sinus problems.  She had 
said she had been told that her "asthma" was related to 
post-war syndrome.  The assessment was chronic sinusitis, 
chronic pain, and post Gulf War syndrome, chronic fatigue.  

By rating action dated in December 1999, the 10 percent 
disability evaluation assigned for PTSD was increased to 70 
percent, effective from June 29, 1998.  The RO stated the 
increased evaluation was granted effective from the date of 
the veteran's admission to the Coatesville VAMC in June 1998.  
The RO found the evidence of record indicated the veteran was 
able to maintain full-time employment for completion of a 
bachelor's degree between the time she returned from the Gulf 
War and June 1998.  Outpatient treatment reports, since that 
date, were noted to show that the veteran continued to have 
nightmares, flashbacks, feelings of numbness, depression, and 
suicidal ideation.  However, the RO determined that there was 
not enough evidence to support an evaluation of 100 percent.  
The claims for service connection for fatigue and body aches, 
claimed as due to undiagnosed illnesses, were also denied.  
The RO further held that the veteran had yet to submit new 
and material evidence to reopen her claim for service 
connection for headaches.  A supplemental statement of the 
case was mailed to the veteran in December 1999.  

In December 1999, the veteran was afforded a VA mental 
disorders examination, for the purpose of evaluating a claim 
for a total disability rating based on individual 
unemployability.  She stated she had not worked in over a 
year and a half.  Her cycle of work since she had been out of 
the Persian Gulf had been to start a job, become emotionally 
overwhelmed by it, become depressed and increasingly 
suicidal, and finally end up being admitted into a hospital.  
She reported that her first admission to a psychiatric unit 
had been in July 1991, two months after she came back from 
the Persian Gulf War.  

The veteran was tearful throughout the interview.  She looked 
much the same way as the examiner remembered her from 1998.  
She was casually dressed, adequately groomed, and cooperative 
and attentive with the examiner.  She was alert, and was 
oriented to person, place, and time.  There was no obvious 
psychomotor retardation or agitation.  Her speech was 
spontaneous and of adequate volume.  She was tearful 
throughout the examination and admitted to becoming depressed 
when she was stressed by job pressures.  Her thought content 
centered on how the Persian Gulf War had changed her life.  
Her thought processes were coherent.  She showed no obvious 
delusional features.  She did not appear to be responding to 
any internal stimuli, such as auditory hallucinations.  She 
appeared to be of perhaps average intellectual endowment.  
She appeared to have some insight into her condition, and she 
continued to see a therapist and seek medications specific 
for PTSD problems.  Her judgment appeared to be marginal, 
although she currently did not appear to be a danger to 
herself or others.  It was noted that her last suicide 
attempt had been prior to ECT treatment in 1997.  It appeared 
that she would probably not be able to handle job pressures 
in the future.  She seemed to be getting worse at job stress 
over the years, rather than better.  It would be unlikely 
that she would ever be able to be employable without running 
the risk of decompensation from her PTSD symptomatology.  
Given her fantasies of acting out violently towards others, 
this would certainly be more of a risk if she were in the 
midst of heavy job pressures.  In the opinion of the 
examiner, "it would not be unrealistic to make her 
unemployable at this time."  The diagnosis was severe 
chronic PTSD.  She was assigned a 40 on the GAF scale.  

In January 2000, the veteran was awarded a total disability 
evaluation based upon individual unemployability.  The 
effective date of the grant of the award was June 29, 1998.  
The veteran was given notice of this decision by a letter 
dated in February 2000.

II.  Analysis

A.  New & Material Evidence to Reopen
Claim for Headaches

The veteran's claim for service connection for a headaches 
was last finally denied in June 1992, and she was notified of 
this denial at her address of record.  She did not initiate 
an appeal as to that issue.  A determination on a claim by 
the agency of original jurisdiction of which a claimant is 
properly notified is final if an appeal is not filed as 
prescribed in Department regulations.  38 U.S.C.A. § 7105(c) 
(West 1991).  The veteran having failed to take any action 
with respect to the June 1992 denial of her claim, the 
decision became final a year after the mailing of 
notification to her of the decision.  38 C.F.R. §§ 3.104, 
20.302 (2000).

The Board notes that, until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying 
the decision of the Court of Appeals for the Federal Circuit 
in Hodge v. West, supra.  The procedure therein required was 
- first, it had to be determined whether the appellant had 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim was reopened, it had to 
be determined whether, based upon all the evidence of record, 
the claim, as reopened, was well grounded; third, if the 
claim was well grounded, the merits of the claim had to be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 
2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

As noted above, the U.S. Congress has recently passed, and 
the President has signed into law, legislation repealing the 
requirement that a claim must be well grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), supra.  Of 
significance, in the present matter, is language in the new 
statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claims of service connection for bilateral hearing 
loss.  We now know that, under the VCAA, cited above, well-
groundedness following the reopening of a claim is a moot 
point.  If it is determined that new and material evidence 
has been presented under 38 C.F.R. § 3.156(a), and the 
veteran's claim is reopened, barring a need for any further 
development, a merits analysis must then be undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim for service connection 
for headaches, is that which has been submitted since the RO 
entered its decision on this matter in June 1992.  

Pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

In this case, the RO denied service connection for headaches 
in June 1992, based upon the conclusion that the headaches 
the veteran experienced in service had been acute and 
transitory in nature.  The RO stated there was no evidence 
that the veteran had sustained any type of head trauma during 
her active service.  Moreover, although she complained of 
occasional headaches, it was found that no complaints of 
headaches had been elicited at the time of her October 1991 
VA examination.


The medical records submitted since the June 1992 decision 
are "new," in the sense that they were not of record at the 
time the decision was issued.  However, they do not 
constitute "new" evidence for the purposes of 38 U.S.C.A. § 
5108, because they are essentially cumulative of evidence 
previously considered by the RO.  Those records merely 
document that the veteran has current complaints of 
headaches, and that she claims she has been suffering from 
the same since her service discharge.  The records are not 
material evidence, because they do not provide credible 
medical findings that the veteran's current headaches are 
etiologically related to the headaches she experienced in 
service.  See McManaway v. West, 13 Vet.App. 60, 66 (1999), 
noting that, even where a veteran asserts continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition . . . ."  Thus, the veteran 
cannot, in this case, establish service connection through 38 
C.F.R. § 3.303(b).

The testimony and statements from the veteran regarding her 
opinion that her current headaches are etiologically related 
to the headaches she experienced in service cannot be 
considered of any probative value.  Though an individual may 
be able to provide an accurate statement regarding firsthand 
knowledge of events or observations, a lay person may not 
offer evidence that requires medical knowledge.  See Nici v. 
Brown, 9 Vet. App. 494 (1996) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Spalding v. Brown, 10 
Vet.App. 6 (1997); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Further, the Board finds that the testimony 
and statements made by the veteran regarding her headaches 
are essentially a repetition of contentions made by her when 
her claim was earlier denied, and that they are, 
consequently, not new evidence.  See Reid v. Derwinski, 2 
Vet.App. 312 (1992).  

B.  Increased Evaluation for PTSD

The Board notes that VA has long recognized a duty to assist 
the veteran in developing evidence pertinent to his or her 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  This duty to assist includes conducting a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment and prior 
examinations.  Precedential caselaw of the U.S. Court of 
Appeals for Veterans Claims has confirmed this obligation 
over the years.  See Green v. Derwinski, 1 Vet.App. 121 
(1991); Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet.App. 454, 456 (1993); see also 38 
C.F.R. § 3.326 (2000).

As discussed above, recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The U.S. Congress has recently passed, 
and the President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the present case, we find that the 
RO's development action has generated sufficient evidence to 
satisfy the Secretary's obligation.  VA examinations have 
been performed.  The Board finds that the most recent 
examination was adequate concerning the issue at hand, and 
that there is no indication that there are additional 
relevant post-service medical records available that would 
support the claim.  Therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by law.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating PTSD. 

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veteran's psychiatric disorder 
under both the old and current regulations, to determine 
whether she is entitled to an increased evaluation under 
either set of criteria.  The VA General Counsel has provided 
guidance as to how such changes in rating criteria should be 
applied:

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. §§ 5110(g); see also Rhodan 
v. West, 12 Vet.App. 55, 57 (1998), appeal dism'd, No. 99-
7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may 
not apply revised schedular criteria to a claim prior to the 
effective date of the amended regulations).

Under the previous provisions, in evaluating impairment 
resulting from psychiatric disorders, social inadaptability 
was to be evaluated only as it affected industrial 
adaptability.  The principle of social and industrial 
inadaptability, the basic criterion for rating disability 
from the mental disorders, contemplated those abnormalities 
of conduct, judgment, and emotional reactions which affect 
economic adjustment; in other words, the impairment of 
earning capacity.  38 C.F.R. § 4.129 (as in effect prior to 
Nov. 7, 1996).  The severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  VA could not under evaluate the 
emotionally sick veteran with a good work record, nor could 
VA over-evaluate his or her condition on the basis of a poor 
work record not supported by the psychiatric disability 
picture.  It was for that reason that great emphasis was 
placed upon the full report of the examiner which was 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to Nov. 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (as in effect prior to Nov. 7, 1996).

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (as in effect on and after 
Nov. 7, 1996).

1.  Rating in Excess of 10 Percent 
prior to June 29, 1998

For the period prior to June 29, 1998, the veteran's service-
connected PTSD was evaluated as 10 percent disabling.  Under 
the "old" rating criteria, in effect prior to November 7, 
1996, a 10 percent rating was assigned for PTSD when there 
was emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment.  A 30 percent 
rating was assigned when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such a reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thoughts or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior were 
factors to be considered.  A demonstrable inability to obtain 
or retain employment was another factor to be considered.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1996).  The Board 
notes, moreover, that, if any one of the three criteria set 
forth in Diagnostic Code 9411 for a 100 percent is met, a 100 
percent evaluation rating shall be assigned.  See Johnson v. 
Brown, 7 Vet.App. 95 (1994).

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, whereas the other terms were "quantitative" 
in character, and the Court invited the Board to "construe" 
the term "definite" in a manner that would quantify the 
degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or bases" 
for its decision.  38 C.F.R. § 7104(d)(1).  In a precedent 
opinion dated November 9, 1993, the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by that 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
below:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name . . . . . . . . . 
. . . . . . . . . . . 100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful  
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. 70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of  only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . 30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication . . . 
. . . . . . . . . . . . . . . . . . . . 
10

38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2000).

Upon review of this appeal, it is the opinion of the Board 
that the evidence of record supports a schedular rating well 
in excess of 10 percent, under the "old" criteria.  
Applying those standards, we believe that the clinical 
psychiatric findings are commensurate with at least the 
"definite" (30 percent) and "considerable" (50 percent) 
levels of disability.  As for the next higher level, 
requiring "severe" social and industrial impairment for a 
70 percent rating, the evidence does not clearly preponderate 
in favor of the veteran.  Exercising our discretion, however, 
the Board holds that the evidence is in relative equipoise, 
as between the 50- and 70-percent levels, for the period 
prior to June 29, 1998.  We therefore give the benefit of the 
doubt to the veteran, and award the higher rating, i.e., 70 
percent.  We note that the veteran's psychiatric symptoms 
remained essentially static during this period, and in some 
ways appear to have even worsened.  Consistently, she has 
been found to suffer from extreme social withdrawal, 
deficiencies of concentration, a heightened state of 
agitation, daily intrusive memories, and frequent nightmares. 

As referenced above, at her August 1993 social survey, the 
veteran reported that she had held approximately 16 jobs 
since her service discharge, and that she had not worked 
since February 1993.  Despite having returned to school to 
obtain a degree in psychology, she said she lacked any 
motivation to work.  Noting that she suffered from frequent 
depression, recall of wartime experiences, and nightmares, 
the examiner's impression was that the veteran's PTSD was 
severe.  A similar appraisal had been given in April 1993 
when she was assigned a GAF score of 50.  The Court has held 
that GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet.App. 240, 242 (1995); Richard v. Brown, 9 
Vet.App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, 4th ed., at. 32).  GAF scores ranging from 41 to 
50 are indicative of, among other things, serious impairment 
in several areas, such as work, family relations, or mood, an 
example of which is an inability to keep a job due to 
psychiatric impairment.

Moreover, the veteran's treating counselor reported in May 
1996 that her PTSD symptomatology impaired occupational 
function in a number of ways.  The counselor indicated that 
solitary work, as well as working in group settings, would be 
difficult due to the veteran's PTSD.  In this regard, the 
veteran's overall level of functioning was observed to 
"severely diminished" as a result of her PTSD.  The 
veteran's PTSD was also described as "severe" in a May 1996 
treatment note received from the Buffalo VAMC.  Finally, in a 
letter from the Buffalo Vet Center dated in July 1998, the 
veteran's therapist indicated that the veteran's GAF score 
had been as low as 38 in the past year.  In other words, 
despite the fact that her PTSD was described as mild to 
moderate at her February 1997 VA examination, there is ample 
evidence to suggest that the veteran's PTSD caused severe 
social and industrial impairment.  Therefore, under the 
reasonable doubt doctrine, a 70 percent disability evaluation 
for PTSD is warranted for the period prior to June 29, 1998, 
effective from the initially assigned effective date in 
October 1992, under the "old" rating criteria.

Although the evidence supports a benefit-of-the-doubt finding 
of occupational and social impairment with reduced 
reliability and productivity warranting a 70 percent 
evaluation under the old criteria, an evaluation in excess of 
70 percent under either set of criteria is not warranted.  
Again, a 100 percent rating is assignable when there is total 
occupational and social impairment.  In that regard, the new 
regulations require evidence of such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  There is no evidence which 
establishes that the veteran's PTSD had such a broad reaching 
influence on her life during the period in question.  

The Board recognizes that the veteran has had a history of 
suicidal ideation since filing her claim in 1992, and has 
been hospitalized on several occasions for the same.  
However, the report of the February 1997 VA examination 
indicated that there was no evidence the veteran was 
suffering from hallucinations or delusions.  Her judgment and 
insight were assessed as fair.  She was also oriented to 
time, place, and person.  In other words, the symptoms 
necessary to establish a 100 percent disability rating under 
the new rating criteria were not shown prior to 
June 29, 1998.

Similarly, under the criteria for evaluating psychiatric 
disorders effective prior to November 1996, entitlement to an 
evaluation in excess of 70 percent has not been demonstrated.  
In fact, we have held that the veteran's symptomatology 
places her in between 50 and 70.  As noted above, a 100 
percent rating was assigned when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thoughts or behavioral 
process associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
were factors to be considered.  A demonstrable inability to 
obtain or retain employment was another factor to be 
considered.

Accordingly, the reasons for the veteran's unemployment 
during the period in question must be viewed in their 
entirety.  The August 1993 social survey report indicated the 
veteran had not worked since February 1993.  However, during 
at least a portion of that period of "unemployment", the 
veteran was enrolled in school and getting a bachelor's 
degree in psychology.  Further, while her ability to work was 
noted to be seriously compromised, the May 1996 report from 
the veteran's treating therapist did not indicate that she 
had been rendered unemployable as a result of her PTSD.  Her 
level of functioning was only found to be severely diminished 
rather than totally incapacitating.  Moreover, there is at 
least some indication that the veteran worked between May 
1996 and June 1998.  The July 1998 letter from the Buffalo 
Vet Center indicated that the veteran had entered into a 
voluntary disability layoff from her job as a welder in order 
to participate in a PRRP evaluation program.  In other words, 
there were at least two instances where the veteran was 
employed and/or going to school. 

With regard to social impairment, the record clearly shows 
that the veteran currently maintains a relationship with her 
husband, albeit strained.  There is also an indication that 
she was working to foster a healthier relationship with her 
daughter as well as her husband.  In this regard, she was 
noted to have been able to identify feelings of love for her 
daughter.  She has also reported that she stayed in contact 
with some fellow service members from her National Guard 
unit.  Thus, even though the veteran claims to be socially 
isolated since her return from Saudi Arabia, the Board finds 
that the evidence supports a finding of serious but no 
greater social impairment.  Thus, in considering the criteria 
prior to November 1996, there is no evidence that the 
veteran's PTSD has caused total occupational impairment.

Consideration has also been given to assigning a staged 
rating; however, in our opinion, at no time during the period 
in question has the veteran shown disablement equivalent to 
that lesser or greater than the assigned rating.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  Further, the 
Board has considered the assignment of an increased 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
PTSD was not shown to have caused marked interference with 
employment or frequent periods of hospitalization, or to 
otherwise have presented an exceptional or unusual disability 
picture, beyond that supporting the increased disability 
rating herein granted.

2.  Rating in Excess of 70 Percent 
from June 29, 1998

The record in this case reflects that, since June 1998, the 
veteran has been in receipt of regular psychiatric treatment.  
Her condition has also been described as severe by her 
treating psychologists and two VA examiners.  However, more 
significantly, there has also been a consensus that the 
veteran's PTSD has rendered her virtually unemployable.  In 
that regard, a VA counseling therapist specifically indicated 
that the veteran was unemployable because she experienced 
intense, distressing PTSD symptoms on the job every day.  
Moreover, the June 1998 VA examination report indicated that 
the veteran's GAF score was 45, which is indicative of, among 
other things, serious impairment in several areas, such as 
work, family relations, or mood, and an example of which is 
an inability to keep a job due to psychiatric impairment.  
See American Psychiatric Association: Quick Reference to the 
Diagnostic Criteria from Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., Washington, DC, 1994.  

Similarly, following a psychiatric examination in December 
1999, a VA examiner, who had previously examined the veteran, 
determined that she seemed to be getting worse at job stress 
over the years, rather than better.  The examiner stated that 
it would be unlikely that the veteran would ever be able to 
be employable without running the risk of decompensation from 
her PTSD symptomatology, and that, given her fantasies of 
acting out violently towards others, this would certainly be 
more of a risk if she were in the midst of heavy job 
pressures.  In this regard, the examiner opined that "it 
would not be unrealistic to make her [the veteran] 
unemployable at this time."  She was assigned a 40 on the 
GAF scale.  GAF scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, and an example of 
which is the inability to work due to psychiatric impairment.  
See American Psychiatric Association: Quick Reference to the 
Diagnostic Criteria from Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., Washington, DC, 1994.

After reviewing the foregoing, we conclude that the veteran's 
service-connected PTSD has rendered her demonstrably unable 
to obtain or retain employment.  Thus, in the opinion of the 
Board, the criteria for a 100 percent rating for PTSD from 
June 29, 1998, under the current rating criteria, have been 
met in this case.

As discussed above, both the old and new regulations for 
evaluating mental disorders were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the veteran's claim.  In any future claims 
and adjudications, the RO will apply only the amended rating 
criteria in effect on and after November 7, 1996, and will 
consider evidence developed after the present claim.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for headaches, the claim is 
denied.

Entitlement to a schedular disability rating of 70 percent 
for PTSD is granted for the period prior to June 29, 1998, 
subject to the criteria governing payment of monetary 
benefits.

Entitlement to a schedular disability rating of 100 percent 
for PTSD is granted for the period from June 29, 1998, 
subject to the criteria governing payment of monetary 
benefits.


REMAND

Upon enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

As previously mentioned, the Court had previously held that 
any claimant for benefits administered by VA had the burden 
of submitting evidence sufficient to justify a belief that 
the claim was well grounded.  With respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel rendered an opinion holding 
that a well-grounded claim generally required the submission 
of some evidence of:

(1) active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf war;

(2) the manifestation of one or more signs or 
symptoms on an undiagnosed illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 10 
percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic disability 
and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

When the U.S. Court of Appeals for Veterans Claims had 
occasion to analyze that opinion, it determined that the 
fourth element listed, requiring medical nexus evidence, was 
impermissibly restrictive, and expressly declined to adopt 
the General Counsel opinion.  The Court, however, 
irrespective of the now repealed well-grounded-claim rule, 
did find the "regulatory requirements to be consistent with 
the legislative intent of Congress as expressed in the clear 
language of 38 U.S.C. § 1117," and noted that, 
"[g]enerally, where a veteran attempts to establish service 
connection on a presumptive basis, this Court has held that 
all that need be shown is that the veteran meets the 
requirements of the presumptive statute and regulation."  
Neumann v. West, 14 Vet.App. 12, 22 (2000).

As a threshold matter, the Board notes the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations from January 1991 to May 1991.  Based 
upon this evidence, and for purposes of analysis under 38 
C.F.R. § 3.317, the Board finds that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War.

The Board recognizes that, under previously applicable 
statutory law and judicial precedent, it would have been 
necessary for us to determine whether the veteran's claims 
concerning service connection for chronic headaches, chronic 
fatigue, and chronic body aches, as manifestations of 
undiagnosed illness, are well grounded.

The veteran has repeatedly complained of having headaches, 
fatigue, and body aches since her return from active duty in 
the Southwest Asia theater during the Gulf War.  She has made 
these complaints during outpatient visits and VA 
examinations.  A treatment note dated in January 1995 
indicated that the veteran had been suffering from headaches 
since her return from Saudi Arabia, and that the etiology of 
her headaches was unknown.  Similarly, following an 
examination for multiple complaints in December 1998, the 
veteran was diagnosed as having chronic pain and post Gulf 
War Syndrome, chronic fatigue.  There are several other 
clinical records that indicate that the veteran has been 
diagnosed as having "arthralgia."  In other words, there is 
at least some evidence suggesting a nexus between an 
undiagnosed illness and the veteran's symptoms of headaches, 
fatigue, and body aches.  

Therefore, we find that there is at least some evidence 
suggesting a nexus between the veteran's symptoms of multiple 
joint aches, and back and neck pain, and an undiagnosed 
illness.  Moreover, given the VCAA's repeal of the well-
grounded-claim requirement, these claims clearly warrant more 
development.  

As noted above, VA has a duty to assist the veteran in 
developing facts pertinent to those claims, under both old 
and new law.  The duty to assist includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See, e.g., Green v. Derwinski, supra.  Further, the 
status of a disability is a medical determination which must 
be made from the records, without resort to independent 
medical judgment by the Board.  See Colvin v. Derwinski.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  The veteran should now 
be afforded VA general medical, orthopedic, and neurological 
examinations to determine whether clinical diagnoses can be 
ascribed to her symptoms of chronic headaches, chronic 
fatigue, and chronic body aches.

The importance of the new examinations to ensure adequate 
clinical findings is emphasized to the veteran, and she is 
hereby advised that serious consequences as to the outcome of 
her claim can result from her failure to appear for a 
scheduled examination.  See, e.g., 38 C.F.R. § 3.655.  We 
further emphasize to the veteran, as has the Court of Appeals 
for Veterans Claims, that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, [s]he 
cannot passively wait for it in those circumstances where 
[s]he may or should have information that is essential in 
obtaining the putative evidence.""  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  See also Olson v. Principi, 3 
Vet.App. 480, 483 (1992).

Finally, a review of the record shows that, subsequent to the 
issuing of a February 1997 supplemental statement of the case 
(SSOC), medical records from the Buffalo VAMC, Manchester 
VAMC, Coatesville VAMC, and White River Junction VAMC were 
received and associated with the claims folder.  However, 
with respect to the issue of service connection for a vaginal 
disorder, there is no indication that this evidence was 
considered by the RO or addressed in a supplemental statement 
of the case prior to the case being sent to the Board.  These 
records contain evidence that is pertinent to the issue of 
service connection for a vaginal disorder.  There is also no 
indication that the veteran has waived initial RO 
consideration of that evidence.  Thus, the case must be 
returned to the RO for its review of the aforementioned 
evidence and inclusion of the evidence in a supplemental 
statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (2000).

In view of the foregoing, the Board finds that additional 
development is necessary, and the case is Remanded, in part, 
to the RO for the following development:

1.  The RO should request that the veteran 
submit the names and addresses of all private 
(non-VA) medical care providers who have 
treated her since her discharge for any signs 
or symptoms of undiagnosed illness.  After 
securing the necessary releases, the RO 
should obtain these records and permanently 
associate them with the claims file.

2.  Any pertinent VA medical records 
documenting treatment of the veteran since 
June 1999, which have not already been 
associated with the claims file, should be 
obtained and made of record.  These should 
include any such records from the Buffalo 
VAMC, Coatesville VAMC, and the White River 
Junction VAMC.

3.  Upon completion of the above development, 
the RO should schedule the veteran for VA 
general medical, orthopedic, and neurological 
examinations. The veteran should be notified 
of the date, time, and place of the 
examinations in writing.  The claims folder, 
to include a copy of this REMAND, must be 
made available to and be reviewed by the 
examiners prior to the examinations.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

a.  Specific questions for the general 
medical examiner: 

(i)  The examiner should note and detail 
all reported symptoms of fatigue.  The 
examiner should provide details about 
the onset, frequency, duration, and 
severity of all complaints relating to 
fatigue and indicate what precipitates 
and what relieves them.  

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is 
suffering from chronic fatigue.

(iii)  The examiner should specifically 
determine if the veteran has chronic 
fatigue syndrome (see criteria listed at 
38 C.F.R. § 4.88a (2000)) or whether her 
complaints of fatigue are attributable 
to another known diagnostic entity.  If 
not, the examiner should specifically 
state whether he/she is unable to 
ascribe a diagnosis to the veteran's 
fatigue.  Symptom-based "diagnoses" 
such as (but not limited to) fatigue, 
are not considered as diagnosed 
conditions for compensation purposes.

b.  Specific question for the orthopedic 
examiner: 

(i)  The examiner should note and detail 
all reported symptoms of chronic body 
aches.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to joint pain, aching, or 
swelling and indicate what precipitates 
and what relieves them.

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is 
suffering from chronic body aches.

(iii)  The examiner should specifically 
determine whether the veteran's 
complaints of chronic body aches and 
pain are attributable to any known 
diagnostic entity.  If not, the examiner 
should specifically state whether he/she 
is unable to ascribe a diagnosis to the 
veteran's body aches.  Symptom-based 
"diagnoses," such as arthralgia or 
myalgia, are not considered as diagnosed 
conditions for compensation purposes.

c.  Specific questions for the 
neurological examiner:

(i)  The examiner should note and detail 
all reported symptoms of headaches.  The 
examiner should provide details about 
the onset, frequency, duration, and 
severity of all complaints relating to 
headaches and indicate what precipitates 
and what relieves them.

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is 
suffering from chronic headaches.

(iii)  The examiner should specifically 
determine whether the veteran's 
complaints of chronic headaches are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's headaches.  Symptom-based 
"diagnoses," such as headaches, are 
not considered as diagnosed conditions 
for compensation purposes.

5.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
including if the requested examinations do 
not include all test reports, special studies 
or opinions requested, appropriate corrective 
action is to be implemented.

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's 
claims.  If any action taken remains adverse 
to the veteran, she and her representative 
should be furnished an SSOC.  The SSOC should 
consider the regulations under 38 C.F.R. § 
3.317.  Moreover, if her claim for service 
connection for a vaginal disorder remains 
denied, the SSOC must consider and discuss 
all evidence received since the April 1993 
SSOC with respect to that issue.  The veteran 
and her representative should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



